DETAILED ACTION
Status of the Application
	Claims 1-17, 20 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment of claims 1-11, 20, cancellation of claims 18-19, and amendments to the specification as submitted in a communication filed on 2/20/2022 is acknowledged. 
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.  Claims 1-13, 20 are at issue and are being examined herein. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Specification
The objections to the specification for not complying with sequence rules and for containing an embedded hyperlink, and the objection to the title previously raised are hereby withdrawn in view of Applicant’s amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to due to the recitation of “one or more edited target sequence(s)”.  It is suggested the term be amended to recite “one or more edited target sequences”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1-13 and 20 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. New grounds of rejection are necessitated by amendment. 
Claim 1 (claims 2-13 and 20 dependent thereon) is indefinite in the recitation of “…providing cells to be edited to a growth module; growing the cells to be edited in a growth module……..” for the following reasons.  As written, it is unclear if the growth module  in the step of providing cells is the same or different from the growth module used in the step of growing the cells because the second growth module is referred to as “a growth module”.  If the growth module is the same, the term should be amended to recite of “…providing cells to be edited to a growth module; growing the cells to be edited in the growth module……..”. Correction is required. 
Claim 1 (claims 2-13 and 30 dependent thereon) is indefinite in the recitation of “edited cells having edited target sequences” for the following reasons.  First, it is unclear if the term “target sequences” refers to nucleotide sequences or amino acid sequences.  Second, as known in the art, a sequence is a graphical representation of the order in which nucleotides or amino acids are arranged in a nucleic acid or polypeptide molecule.  Therefore, it is unclear as to how a cell, which is a living organism, can comprise a sequence.  If the intended limitation is “edited cells having edited target nucleic acids”, the claim should be amended accordingly. Correction is required. 
Claim 1 (claims 2-13 and 20 dependent thereon) is indefinite in the recitation of “…correlating one or more edited target sequence(s) in the edited cells with the quantity of peptide barcodes” for the following reasons.  It is unclear as to how or what can be correlated between a sequence and the amount 
Claim 5 is indefinite in the recitation of “wherein the nucleic acid sequence encoding the peptide barcode, the affinity tag and the protease cleavage site is inserted 3’ to a nucleic acid sequence encoding a cellular transcription start codon and 5’ to the remainder of the coding sequence for the cellular protein in the repair template” for the following reasons.  It appears that the term “in the repair template” tries to indicate that the insertion being referred to occurs in the repair template.  There is no indication that the repair template comprises a nucleic acid sequence encoding a cellular protein.  Therefore, in the absence of a statement indicating that the repair template comprises a nucleic acid sequence encoding a cellular protein, it is unclear as to which is “the coding sequence for the cellular protein in the repair template” being referred to.  In addition, it is unclear as to what a cellular transcription start codon is. If the intended insertion is at the 3’ end of the start codon of a nucleic acid encoding the desired protein, or the intended insertion is between the first and second codon of a nucleic acid encoding the desired protein, the claim should be amended accordingly.    For examination purposes, claim 5 will be interpreted as a duplicate of claim 1. Correction is required. 
Claim 9 is indefinite in the recitation of “wherein the nucleic acid sequence encoding the peptide barcode….is inserted 3’ to a cellular protein stop codon” for the following reasons.  As written, it is unclear as to where is this nucleic acid sequence being inserted because this nucleic acid can be inserted in the repair template and/or in the target nucleic acid in the cell’s chromosome after the action of the CRISPR enzyme.  For examination purposes, it will be assumed that claim 9 is a duplicate of claim 1. Correction is required. 
Claims 10 and 11 are indefinite in the recitation of “nucleic acid sequence encoding the peptide barcode, the affinity tag and the protease cleavage site comprises 5’ to 3’ the protease cleavage site….” for the following reasons.  It is unclear as to how a nucleic acid sequence comprises from 5’ to 3’ the protease cleavage site, as well as the peptide barcode and/or the affinity tag, when the protease cleavage site, the peptide barcode and the affinity tag are proteins.  While a nucleic acid sequence can encode a protein, a nucleic acid sequence, which is a graphical representation of the order in which nucleotides are arranged in a nucleic acid molecule, cannot comprise a protein. Correction is required. 
Claim 20 is indefinite in the recitation of “wherein the nucleic acid sequence encoding the peptide barcode, the affinity tag and the protease cleave site is separate  from a DNA barcode which identifies the editing cassette used to create an edit in a cell” for the following reasons.  As written, it is unclear as to how this limitation further limits the nucleic acid recited. The term “separate from a DNA barcode” can be interpreted as being “different from a DNA barcode” or “detached from a DNA barcode”.   If the term refers to the nucleic acid recited as not being a DNA barcode, this is an intended used. Unless the claim requires the presence of another nucleic acid that would act as a DNA barcode, it is unclear as to how indicating that the nucleic acid recited is different from a DNA barcode further limits the recited nucleic acid.    If the method requires the presence of another nucleic acid that acts as a DNA barcode and the nucleic acid recited is not used as a DNA barcode, the claim should be amended accordingly.   For examination purposes, it will be assumed that claim 20 is a duplicate of claim 1.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1-13 and 20 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirements.  
In view of the amendments made to the claims, which now require a CRISPR enzyme to achieve the recited editing, these rejections are hereby withdrawn. 

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-13 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (WO 2019/055878 published 3/21/2019, effective filing date 9/15/2017) in view of Gordon et al. (US Publication No. 2018/0284125 published 10/4/2018), Gaublomme et al. (WO 2017/075265 published 5/4/2017), and further in view of  Masquelier et al. (US Publication No. 2019/0225928, published 7/25/2019; cited in the IDS). 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that Roy et al. fail to teach or provide any motivation for one of skill in the art to use peptide barcodes to associate back to the genomic edit through the DNA barcode identifying the edit.  According to Applicant, Roy et al. fail to recognize the crux of the instant claims which is to provide a system for correlating a genome edit to protein expression. Applicant states that the technical challenge solved by the instant claims is to quantify changes in the proteome of cells that were genome edited with a library of editing cassettes encoding a peptide barcode, an affinity tag and a protease cleavage site.  Applicant submits that Gordon et al. teach that each member of a set of target proteins is 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejections. The Examiner acknowledges the amendments made to the claims, as well as the teachings of Roy et al., Gordon et al., Gaublomme et al. and  Masquelier et al.  However, the Examiner disagrees with Applicant’s contention that the claimed invention is not obvious.  Even if the argument is made that the term “correlating one or more edited target sequences in the edited cells with the quantity of peptide barcodes” in claim 1 is clear, which is not as indicated in Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ), and it is assumed that the claimed method requires correlating the presence and/or level of editing with the detection of peptide barcodes, the cited prior art still renders the claimed invention obvious.  With regard to the argument that neither Roy et al. nor Gordon et al. teach a motivation for one of skill in the art to arrive to the claimed invention, it is noted that as set forth in MPEP § 2143 (G), the Courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved.  In the instant case, while it is agreed that neither Gordon et al. nor Gaublomme et al. specifically teach the modification of the method of Roy et al. to include peptide all of the modules required for nuclease-directed genome editing to generate libraries of living cells with desired genomic changes, including editing using CRISPR nucleases.  
	As previously indicated, Roy et al. teach a high-throughput method for multiplex production of genetically engineered cells using RNA-guided nucleases and barcoding (page 2, lines 21-25).  Roy et al. teach that their method uses a system that facilitates genome editing at desired target chromosomal loci by homology directed repair  and that integration of guide RNA and donor DNA (repair template) as a genomic barcode at a chromosomal locus separate from the target loci being edited allows for identification, isolation, and parallel validation of individual variants from a pool of transformants (page 2, lines 25-28). Roy et al. teach that their method comprises transfecting a plurality of cells with a plurality of different recombinant polynucleotides, each recombinant polynucleotide including a different genome editing cassette and a unique polynucleotide barcode,  wherein the recombinant polynucleotide comprises a first nucleic acid encoding a first guide RNA (gRNA) capable of hybridizing at a genomic target locus to be modified and a donor polynucleotide, introducing an RNA-guided nuclease in the cells, wherein the RNA-guided nuclease in each cell forms a complex with the gRNA, and allowing the gRNA-
With regard to Gordon et al., it is noted that Gordon et al. teach the labelling of target proteins with encoded protein tags or polypeptide identifier elements (page 2, paragraph [0009]; page 2, paragraph [0017]). Gordon et al. teach that the polypeptide identifier element comprises an affinity tag, including polyhistidine tags, a peptide barcode, and a protease cleavage site, wherein the components of the polypeptide identifier element are arranged in the following order: the cleavage site, the peptide barcode and the affinity tag, or in the following order: cleavage site, affinity tag, and the peptide barcode  (page 9, paragraph [0086]).  Gordon et al. teach that adding the polypeptide identifier elements include inserting the nucleic acid encoding the polypeptide identifier element into the genome of a cell using a genome editing system such as a CRISPR system, including a Cas9 system (page 25, paragraphs [0188]-[0189]). Gordon et al. teach the expression of the target polypeptides comprising the polypeptide identifier element and the quantification of the target polypeptide (pages 35-36, paragraphs [0239]-[0243]).  Since the target polypeptide comprises the polypeptide identifier element, which comprises the peptide barcode, this quantification would also encompass quantification of the peptide barcode.  Therefore, it is believed that the method of Gordon et al. teach correlating the presence and/or level of editing with the peptide barcode.  
With regard to the teachings of Gaublomme et al., it is noted that these teachings were introduced as evidence to show that the quantification of protein levels in a population of cells which have been  transformed  with a plurality of genomic sequence perturbation constructs that comprise a unique .

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be 
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
March 6, 2022